Citation Nr: 0425807	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  02-21 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a major depressive 
disorder.

2.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.

3.  Entitlement to service connection for a stomach 
disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran and veteran's mother


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1989 to 
September 1992.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a February 2002 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board notes that the report of an October 2001 VA 
examination diagnosed the veteran with major depressive 
disorder, tension headaches, and gastritis versus 
gastroesophageal reflux disease.  The examiner stated that 
these are less likely secondary to military service.  
However, it is unclear from the record how the diagnosis and 
the etiological relationship were made.  In particular, while 
the VA examiner noted that the veteran's c-file was reviewed 
prior to the examination, the Board notes that the veteran's 
service medical records were not obtained and associated with 
the claims file until December 2001, two months after the 
rating examination.    
  
Under the circumstances, the Board believes that additional 
development of the medical evidence is necessary to clarify 
the record and allow for informed appellate review.  

Accordingly, the case is hereby REMANDED for the following 
actions:  

1.  The veteran should be advised as to 
how he can substantiate his claim for 
service connection for symptoms of an 
undiagnosed illness under 38 C.F.R. 
§ 3.317 including what evidence the VA 
will obtain and what evidence the RO will 
obtain.  

2.  The RO should arrange for the veteran 
to be examined by a psychiatrist to 
determine the nature and etiology of his 
psychiatric illness.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination. The psychiatrist should 
specifically opine whether any 
psychiatric disability is attributable to 
service.
  
3.   The veteran should also be scheduled 
for the appropriate VA examination(s) to 
determine whether the veteran's symptoms 
of headaches and a stomach disorder are 
manifestations of a known clinical 
diagnosis or are manifestations of an 
undiagnosed illness or a medically 
unexplained chronic multisymptom illness.  
The examining physician should 
specifically opine whether the veteran 
has (i) an undiagnosed illness or (ii) a 
diagnosed illness without conclusive 
pathophysiology or etiology, that is 
characterized by overlapping symptoms and 
signs and has features such as fatigue, 
pain, disability out of proportion to 
physical findings, and inconsistent 
demonstration of laboratory 
abnormalities. If any such 
"undiagnosed" illness or medically 
unexplained chronic multisymptom illness 
is identified, then the examiner should 
opine when it originated.   The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.       

4.  Following completion of the above, 
the veteran's claims should be 
readjudicated.  If the benefit sought is 
not granted in full, the veteran should 
be furnished a Supplemental Statement of 
the Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




